DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunlavy, U.S. Patent No. 3,789,163, patented on January 29, 1974 (Dunlavy).

As to Claim 1, Dunlavy discloses a glasses-type acoustic device [10], comprising an electronic circuit and a sound generating device [44, 46] ([44] and [46] refer to a combination amplifier-transducer circuits; col. 2, lines 59-61; which amplify electrical signals and convert them to sound vibrations; col. 2, lines 54-58), the electronic circuit and the sound generating device [44, 46] being incorporated in respective temples [16, 18] on first and second sides (col. 2, lines 59-61; see Fig. 1); an electric cell [54] that drives an electronic circuit [44] in the temple [16] on the first side (col. 3, lines 12-13; see Fig. 1), the electric cell [54] being built in a drop end on the first side (at the end of [16]; see Fig. 1); and an electric cell [56] that drives an electronic circuit in the temple on the second side (col. 3, lines 12-13; see Fig. 1), the electric cell [56] being built in a drop end on the second side (at the end of [18]; see Fig. 1).

As to Claim 3, Dunlavy remains as applied above to Claim 1. Dunlavy further discloses that the temples on the first and second sides are attachable to or detachable from a frame (the temples [16, 18] are attached by hinges [32]; col. 2, lines 40-42).

As to Claim 7, Dunlavy remains as applied above to Claim 1. Dunlavy further discloses that the electronic circuits [44, 46] in the temples [16, 18] on the first and second sides are hearing aid circuits that are independent of each other (different, independent reproducing means are on each of the sides; col. 1, lines 63-66), being capable of being set to suit to the hearing abilities on the first and second sides of a user (the circuits are controlled separately for compensation for unequal degrees of impaired hearing in each ear; col. 3, lines 52-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dunlavy, U.S. Patent No. 3,789,163, patented on January 29, 1974 (Dunlavy), in view of Feng, Chinese Granted Utility Model Patent No. CN 203181220 U, published on September 9, 2013 (Feng) (English machine translation provided).

As to Claim 2, Dunlavy remains as applied above to Claim 1. Dunlavy does not explicitly disclose that the temple on the first side and the drop end on the first side, and the temple on the second side and the drop end on the second side are configured as components that are independent of each other; are capable of being jointed to or separated from each other; and are capable of being electrically connected to or disconnected from each other. However providing separable, independent, and electrically connectable temple parts was well known in the design of similar glasses-type acoustic devices. Feng discloses a glasses-type acoustic device (Fig. 1), having respective temples [2], and an electric cell [7] (para. 0034) built in a drop end [3] of the temple [2] (see Figs. 1 and 2), wherein the temple [2] on the first side and the drop end [3] on the first side, and the temple [2] on the second side and the drop end [3] on the second side are configured as components that are independent of each other (see Fig. are capable of being jointed to or separated from each other (see Fig. 1); and are capable of being electrically connected to or disconnected from each other (the components [2] and [3] are electrically connected by connection [8]; para. 0034; see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the temple and drop end configuration of Feng, into the device of Dunlavy. The combination would have resulted in the obvious benefit of convenient dismounting and charging of a battery (Feng: para. 0015).

As to Claim 4, Dunlavy remains as applied above to Claim 1. Dunlavy does not explicitly disclose that the sound generating device is a bone conduction speaker unit. However, providing such a sound generation device was well known in the design of similar glasses-type acoustic devices. Feng discloses a glasses-type acoustic device (Fig. 1), similar to Dunlavy, comprising a sound generating device [6] incorporated into respective temples [2] of the glasses-type acoustic device (the sound generating device [6] is a piezoelectric ceramic oscillator; para. 0033), wherein the sound generating device [6] is a bone conduction speaker unit (the sound generating device [6] transmits audio vibrations through the skull; para. 0040). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use a bone conduction speaker unit, as the sound generating device of Dunlavy, for the obvious benefit of allowing users with severe hearing loss to improve their hearing (Feng: para. 0007-0008).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlavy, U.S. Patent No. 3,789,163, patented on January 29, 1974 (Dunlavy), in view of Jerry et al., U.S. Patent No. 3,825,700, patented on July 23, 1974 (Jerry).

As to Claim 5, Dunlavy remains as applied above to Claim 1. Dunlavy does not explicitly disclose that the drop ends on the first and second sides have a flexible part in the vicinity of a joint to the temple, the flexible part having a flexibility. However, providing flexibility in such a component was well known in the design of similar glasses type acoustic devices. Jerry teaches a glasses type acoustic device similar to Dunlavy, wherein the drop ends [32] on the first and second sides have a flexible part [40] in the vicinity of a joint to the temple [31], the flexible part [140] having a flexibility (col. 3, lines 64-67). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Jerry’s teaching of a flexible part, for the added benefit of allowing for adjustment, while protecting circuit elements in the device (Jerry: col. 2, lines 6-14).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dunlavy, U.S. Patent No. 3,789,163, patented on January 29, 1974 (Dunlavy), in view of Müllenborn et al., U.S. Patent No. 8,300,864, patented on October 30, 2012 (Müllenborn)

As to Claim 6, Dunlavy remains as applied above to Claim 1. Dunlavy does not explicitly disclose that in the electronic circuit in one temple of the temples on the first and second sides, there is incorporated a main substrate having a circuit for receiving a wireless signal from a piece of external equipment and a radio transmission circuit for separating a signal from the received signal to send it out to another channel, and in the electronic circuit in the other temple, there is incorporated a receiver and an amplifier for the signal sent from the main substrate. However, providing such reception and forwarding of signals was well known in similar devices. Müllenborn teaches an acoustic device having an electronic circuit [3] and sound generating device [4] on both sides [1, 1’] of a user’s head [60] (see Figs. 1a and 2), wherein in the electronic circuit in one side on the first and second sides, there is incorporated a main substrate having a circuit [12] for receiving a wireless signal [50] from a piece of external equipment [7] (the electronic circuit is a transceiver that receives a signal from an external device [7] such as a phone; col. 6, lines 34-41) and a radio transmission circuit [12] for separating a signal from the received signal [50] to send it out to another channel [80], and in the electronic circuit in the other side [1’], there is incorporated a receiver and an amplifier [3] for the signal sent from the main substrate [12] (the signal [50] from the external device [7] is forwarded and retransmitted to the circuitry in the other side [1’] (col. 6, lines 42-51). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate the radio transmitting and receiving circuitry of Müllenborn, into the device of Dunlavy, for the added benefit of improving the listing situation during telecommunication (Müllenborn: col. 1, lines 28-31).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653